Citation Nr: 1130906	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension with coronary artery disease, status post myocardial infarction.

2.  Entitlement to service connection for a psychiatric and neurological disorder, claimed as depression, headaches, and memory loss.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2002 statement, the Veteran reported coming into direct contact with organisms and toxins being developed for germ warfare while he was stationed at Dugway Proving Grounds (DPG) in 1964-65.  He reported being a driver for the transportation company and also working on field artillery.  Specifically, he stated that he cleaned and decontaminated the areas where these weapons had been fired and wore a self-contained environment protective outfit while doing so.  In his July 2004 statement, the Veteran elaborated that not only was he a driver hauling chemicals, but also he handled dead animals in order to load and unload them on the truck.  His additional lay evidence reiterates these contentions.

The Veteran has submitted several internet articles pertaining to chemical testing at DPG, including references to nerve gas exposure in 1953-1954, a whistleblower chemist at DPG from 1986 to 1996 who voiced his concerns regarding safety and environmental problems, personal accounts of illness due to exposure, and residents' health concerns in January 1997 that led to efforts to shut down the chemical weapons incinerator at DPG.  The Veteran also submitted an online newspaper article from January 1997, about residents' health concerns relating to the Dugway Proving Grounds.  The Veteran also submitted a December 1994 Senate Committee on Veterans Affairs report, stating that hundreds of open-air tests of bacteria and viruses were performed at DPG.

Pursuant to the April 2010 Board remand, VA obtained the Veteran's personnel file and contacted Dugway Proving Grounds to attempt to verify the Veteran's claimed chemical exposure.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

The Veteran's personnel records confirm that he was stationed at DPG from January 1964 to April 1965.  Based on a certificate awarded on April 15, 1965, the Veteran was a driver for the Transportation Branch of the Visitor Support Division from January 20, 1964 to May 11, 1964 and then the Commandant's driver from May 11, 1964 to April 15, 1965.

In an October 2010 letter, the Department of the Army responded to VA's request, stating that after a search, they found "no relevant documents linking [the Veteran] to Dugway Proving Grounds or any evidence of any chemical or biological exposure."  Insofar as this letter purports to say that the Veteran cannot be linked to DPG, the Board is perplexed given that his personnel records show that he was stationed at DPG for over a year.  The Board also notes that this letter lists the Veteran's first name differently from his service records which are under another first name.  Thus, additional inquiry with the Department of the Army is necessary to clarify that this discrepancy did not cause confusion.  Furthermore, given that the evidence of record places the Veteran at DPG from January 1964 to April 1965, the more pertinent inquiry is whether his presence at DPG exposed him to chemical and/or biological toxins and, if so, which ones.  The lay evidence, including the report from the Senate Committee on Veterans Affairs, suggests open-air testing.  VA should inquire as to which chemical and/or biological toxins (if any) were subject to open-air testing during the Veteran's service at DPG.  In essence, these were the inquiries at the heart of the second instruction in the April 2010 remand.  Based on the above, the Board finds that this instruction was not complied with.

Additionally, the June 2010 medical opinions were based on this finding against chemical exposure, noting that a causal link between the Veteran's current disabilities and his military service could not be established because there was no documentation of specific chemical exposure in service.  Therefore, should exposure to specific toxins be established through further inquiry with the Department of the Army, then addenda to these opinions would be necessary.

Finally, in his November 2002 statement, the Veteran reported sustaining a head and nose injury in April 1965 while stationed in Tucson, Arizona.  He reportedly was hospitalized at Fort Huachuca and received treatment at Davis Monthan AFB.  He reported having terrible headaches and memory loss since that time.  While the Veteran's service treatment records do not confirm this, there is evidence of an injury in August 1977, during the Veteran's reserve service in Arizona, wherein his nose was broken when he was accidentally struck with an ax.  Despite the Veteran's mistake about the year, this incident and its treatment otherwise coincide with the Veteran's account.  The June 2010 medical opinion does not address this in-service injury, therefore a medical nexus opinion as to the possibility of a causal connection between this injury and any current psychiatric or neurological disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact Dugway Proving Grounds (DPG) and/or the Department of the Army (Army) to request clarification of their October 2010 letter.  Specifically, determine whether a records search was done under the first name shown in the Veteran's service personnel records.  If not, ask DPG and/or Army to conduct a search using the Veteran's original full name to determine which, if any chemical and/or biological agents the Veteran was exposed to during his service at DPG from January 1964 to April 1965.  

Additionally, request information pertaining to any chemical and/or biological agents that were subject to open-air testing during the Veteran's service at DPG from January 1964 to April 1965.  

2.  After completion of paragraph one (1), forward the claims folder and any additional information to a VA physician, preferably to the physician who conducted the June 2010 VA examination, for the purpose of obtaining addenda opinions with regard to the Veteran's claimed psychiatric and neurological disorder.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's claimed psychiatric and neurological disorder, claimed as depression, headaches, and memory loss, is related to his military service, to include the in-service facial injury and any new evidence of exposure to chemical and/or biological agents.

If and only if completion of paragraph one (1) yields positive results indicating exposure to specific chemical and/or biological agents during the Veteran's service at DPG, this examiner is further asked to address the following questions:

a.  Is it is at least as likely as not (a 50 percent probability or more) that the Veteran's claimed hypertension with coronary artery disease is related to his military service, to include new evidence of exposure to chemical and/or biological agents?

b.  Is it is at least as likely as not (a 50 percent probability or more) that the Veteran's claimed diabetes mellitus is related to his military service, to include new evidence of exposure to chemical and/or biological agents?

3.  Thereafter, readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

